DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to communication received on 08/22/2022. The response presented amendment to claims 1, 12 and 14; cancelled claims 5-6; and introduced new claims 21-23 is hereby acknowledged. No new matter is introduced. Claims 1-3 and 8-23 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ostermann et al. hereinafter Ostermann (US 20060243110 A1) in view of Adey et al. hereinafter Adey (US 20140329269 A1).
With respect to claims 1 and 22, Ostermann discloses a milling tip comprising: 
an outer barrel (cylinder 28) having an opening at a first end see Fig. 6f where 54 protrudes out of 28, 
a reservoir member positioned within the outer barrel (see Fig. 6e where 34/54 is positioned within cylinder 28)), and 
a plunger (solenoid 38) axially positioned within the reservoir member (34), 
wherein the plunger comprises an integrated excision blade (punch 54),
wherein the plunger (solenoid 38) comprising the integrated excision blade (punch 54) is movable from a first position to at least a second position (see Fig. 6g and 6h), 
wherein when in the first position the integrated excision blade is housed within the outer barrel (Fig. 6h shows punch 54 housed within cylinder 28), and 
wherein when in the second position the integrated excision blade protrudes from the opening at the first end of the outer barrel (Fig. 6g shows punch 54 outside of cylinder 28).
Ostermann discloses all the claimed subject matter except the excision blade having a variable size.
Adey invention related to selectively extracting biological material from a biological sample discloses the excision blade having a variable size (The size of the cutting tip can also vary widely depending on the desired use of the device, see ¶0048).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of Adey so that Ostermann invention will have varied sizes of an excision blade as disclosed in Adey’s invention for the predicable benefit of enhancing more precise or more rapid cutting by Ostermann’s cutting tool.
With respect to claim 12, Ostermann and Adey disclose the milling tip of claim 1 above. 
Adey further discloses a fluid is held within the outer barrel (¶[0081] discloses the chamber 115 holds fluid).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of Adey so that Ostermann’s milling tip reservoir member to contain fluid as disclosed in Adey’s invention for the predicable benefit of facilitating the process of tissue dissection and extraction.            
With respect to claim 13, Ostermann and Adey disclose the milling tip of claim 12 above. Adey further discloses the fluid is a buffer solution (¶[0037] discloses the liquid can contain one or more buffers). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of Adey so that Ostermann’s milling tip reservoir member to contain fluid as disclosed in Adey’s invention for the predicable benefit of facilitating the process of tissue dissection and extraction.            
With respect to claim 14, Ostermann and Adey disclose the milling tip of claim 12 above. Adey discloses the fluid is dispensed through the opening at the first end of the outer barrel and to the excision blade during a milling operation (¶[0037] discloses the liquid is dispensed at an interface between the region of biological material and the extraction tool). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of Adey so that Ostermann’s milling tip reservoir member to contain fluid as disclosed in Adey’s invention for the predicable benefit of facilitating the process of tissue dissection and extraction.    
 With respect to claim 21, Ostermann discloses a milling tip comprising: 
an outer barrel (cylinder 28) having an opening at a first end (see Fig. 6f where 54 protrudes out of 28),
 a reservoir member (punch carriage 34) positioned entirely within the outer barrel (see Fig. 6e where 34/54 is fully retracted into cylinder 28), and 
a plunger (solenoid 38) comprising an integrated excision blade (punch 54) axially positioned within the reservoir member(see Fig. 6e where 34 axially positioned within 28), 
wherein the plunger comprising the integrated excision is movable from a first position to at least a second position (Fig. 6g shows the punch 54 in a first position and Fig. 6h shows punch 54 in a second position), 
wherein when in the first position the integrated excision blade is housed within the reservoir member (Fig. 6h shows punch 54 housed within cylinder 28), and 
wherein when in the second position the integrated excision blade protrudes from at least one of the reservoir or the outer barrel (Fig. 6g shows punch 54 outside of cylinder 28).
Ostermann discloses all the claimed subject matter except the excision blade having a variable size.
Adey invention related to selectively extracting biological material from a biological sample discloses the excision blade having a variable size (The size of the cutting tip can also vary widely depending on the desired use of the device, see ¶0048).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of Adey so that Ostermann invention will have varied sizes of an excision blade as disclosed in Adey’s invention for the predicable benefit of enhancing more precise or more rapid cutting by Ostermann’s cutting tool.    
Claims 2-3, 8-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ostermann and Adey as applied to claim 1 above, and further in view of LIN et al. hereinafter LIN (CN 102525597 B).
With respect to claim 2, Ostermann and Adey disclose the milling tip of claim 1 above. Ostermann modified by Adey is silent about a first sealing member located at a second end of the outer barrel.
LIN invention related to surgical cutting device discloses a first sealing member located at a second end of the outer barrel  (Fig. 3 illustrates tube 2 extends to the outer peripheral surface of one end (second end) of the containing space 11 can be provided with a limiting ring 21 (sealing member)).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of LIN so that Ostermann invention will have a sealing member as disclosed in LIN’s invention for the predicable benefit of leak proofing Ostermann’s cylinder.  
With respect to claim 3, Ostermann, Adey and LIN disclose the milling tip of claim 2 above. LIN further discloses the plunger comprises a threaded portion, wherein the threaded portion of the plunger protrudes from the first sealing member and from the second end of the outer barrel (Fig. 3 illustrates guiding rod may have a screw thread, wherein the guiding rod 3 (plunger) protrudes from the first sealing member (limiting ring 21) and from the second end of the tube 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of LIN so that Ostermann invention will have a sealing member as disclosed in LIN’s invention for the predicable benefit of leak proofing Ostermann’s cylinder.  
With respect to claim 8, Ostermann and Adey disclose the milling tip of claim 1 above. Ostermann and Adey is silent about the variable size is user selectable. LIN further discloses the variable size is user selectable (Figs. 6  and 11 illustrate user selectable replaceable cutter heads). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of LIN so that Ostermann invention will have a sealing member as disclosed in LIN’s invention for the predicable benefit of leak proofing Ostermann’s cylinder.  
With respect to claim 9, Ostermann, Adey and LIN disclose the milling tip of claim 8 above. LIN further discloses the user selectable variable size comprises stepped size increments (Figs. 6  and 11 illustrate user selectable replaceable cutter heads).
With respect to claim 10, Ostermann and Adey disclose the milling tip of claim 1 above. Ostermann and Adey is silent about the plunger is freely rotatable within the reservoir member. LIN further discloses the plunger is freely rotatable within the reservoir member (¶[0057] discloses conveying rod 3 rotating within containing space 11).
With respect to claim 11, Ostermann and Adey disclose the milling tip of claim 1 above. Ostermann and Adey is silent about at least a second sealing member. LIN further discloses at least a second sealing member (spacing ring 21).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of LIN so that Ostermann invention will have a sealing member as disclosed in LIN’s invention for the predicable benefit of leak proofing Ostermann’s cylinder.  
With respect to claim 23, Ostermann and Adey disclose the milling tip of claim 22 above. Ostermann and Adey is silent about at least one seal such that fluid is held in a space between the outer barrel and the reservoir member. Lin further discloses at least one seal such that fluid is held in a space between the outer barrel and the reservoir member (Fig. 3 illustrates tube 2 extends to the outer peripheral surface of one end (second end) of the containing space 11 can be provided with a limiting ring 21 (sealing member)).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of LIN so that Ostermann invention will have a sealing member as disclosed in LIN’s invention for the predicable benefit of leak proofing Ostermann’s cylinder.  
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ostermann and Adey as applied to claim 1 above, and further in view of Gierde et al. hereinafter Gierde (US 20040142488 A1).
With respect to claim 15, Ostermann and Adey disclose the milling tips of claim 1 above. Ostermann is silent about a base for use in a milling instrument, the base comprising: a plurality of milling tip holders for retaining one or more of the milling tips.
Gierde, from the field of extracting an analyte from a sample solution, discloses a base (holder 16) for use in a milling instrument (FIG. 13 depicts an example of a multiplexed extraction system), the base comprising: a plurality of milling tip holders for retaining one or more of the milling tips (¶[0170] discloses the system includes a syringe holder 12 for holding a series of syringes 14 and a plunger holder 16 for engaging the plungers 18 with a syringe pump 20).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of Gierde so that Ostermann’s invention will have a base holding plurality of milling tips as disclosed in Gierde’s invention for the predicable benefit of automating the extraction system (¶[0169-0170], Gierde).            
With respect to claim 16, Ostermann, Adey and Gierde disclose the base of claim 15 above. Gierde further discloses one or more wells for receiving one or more collection vials (¶[0170] discloses a sample rack 26 with multiple positions for holding sample collection 
vials 28); and a fill station that is fillable with a buffer solution (¶[0178] discloses buffer solution).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of Gierde so that Ostermann’s invention will have one or more wells on the sample rack 26  as disclosed in Gierde’s invention in order to receive one or more collection vials fillable with buffer solutions for the predicable benefit of automating the extraction system (¶[0169-0170], Gierde).            
With respect to claim 17, Ostermann and Adey disclose the milling tips of claim 1 as illustrated in figs. 1-15 above. Ostermann is silent about an instrument comprising: a head assembly that includes a milling tip interface; and a base mounted onto the head assembly, wherein the base includes one or more milling tip holders for retaining one or more of the milling tips. Gierde discloses an instrument (Fig. 13) comprising: a head assembly (stationary base 36) that includes a milling tip interface (screw 34); and a base mounted onto the head assembly (syringe holder 12), wherein the base includes one or more milling tip holders for retaining one or more of the milling tips (¶[0170] discloses the system includes a syringe holder 12 for holding a series of syringes 14 and a plunger holder 16 for engaging the plungers 18 with a syringe pump 20).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the cutaneous biopsy device into the holder 12 of  Gierde in order to extract biological samples for the predicable benefit of automating the biological sample extraction process. Doing so reduces the time it takes to take samples individually. 
With respect to claim 18, Ostermann, Adey and Gierde disclose the instrument of claim 17 above. Gierde further discloses the milling tip interface engages a threaded portion of the one or more milling tips (Fig. 13 illustrates screw 34 engages plunger holder 16 and syringe holder to the stationary base 36).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to engage the extraction tool plunger of Ostermann into screw 34 and plunger holder of Gierde invention in order to hold multiple of syringes and move the syringes with a syringe pump. Doing so automates sample extraction process.  
With respect to claim 19, Ostermann, Adey and Gierde disclose the instrument of claim 17 above. Gierde further discloses a fill station (sample collection vials 28).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of Gierde so that Ostermann’s invention will have a fill station as disclosed in Gierde’s invention in order to receive buffer solutions for the predicable benefit of storing buffer solution that can be used as a wash solution for extraction tool tip (¶[0155], Gierde).            
With respect to claim 20, Ostermann, Adey and Gierde disclose the instrument of claim 19 above. Gierde disclose the head assembly (stationary base 36) is configured to automatically secure the milling tip to the milling tip interface (¶[00170] discloses control of the plungers can be automated to move the plunger rack operation of multiplexed extraction system), and to move the milling tip to the fill station for filling with a predetermined volume of a fluid (Fig 13 illustrates the movement of syringe holder 16 towards vials 28 for extraction/filling by way arrow).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostermann with the teachings of Gierde so that Ostermann’s invention will have a fill station as disclosed in Gierde’s invention in order to receive buffer solutions for the predicable benefit of storing buffer solution that can be used during milling process.    

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6 and 8-11 under 35 USC § 102(a)(1) and claims 12-20 under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2855       

/JOHN FITZGERALD/Primary Examiner, Art Unit 2855